The appeal in this case is from an order vacating a decreepro confesso theretofore entered against the City of Clearwater, a municipal corporation, on a bill of complaint which sought to require specific performance of the City of Clearwater of the provisions of a certain contract which contemplated the dredging of a channel to be used by the complainant in his private business.
It was quite proper for the court to vacate the decreepro confesso because the bill of complaint on its face does not state a cause of action against the municipality. The allegations of the bill of complaint entirely fail to show any *Page 634 
power or authority vested in the municipality to make, execute or perform the contract, specific performance of which was sought.
The order appealed from should be affirmed and, unless the complainant can within a near date to be fixed by the Circuit Court so amend his bill of complaint as to show some power or authority vested in the municipality to make, execute and perform the contract involved, the bill of complaint should be dismissed. It is so ordered.
Reversed, with directions.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur.
                          ON RE-HEARING